 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9    AMAZON.COM, INC., a Delaware corporation,
                                                              No. 2:19-cv-00523-RSM
10                               Plaintiff,
                                                              STIPULATED PERMANENT
11           v.                                               INJUNCTION
12    ROY ORON, an individual; MAAYAN
      MARZAN (aka MAAYAN ALMOG), an
13    individual; CLICKOMY, LTD., an Israeli
      company; RASHEED ALI, an individual;
14    PETER BRADFORD, an individual; CASH
      NETWORK, LLC, a Nevada limited liability
15    company; JEFFREY GILES, an individual;
      DALE BROWN, an individual; FIRST
16    IMPRESSION INTERACTIVE, INC., an
      Illinois corporation; and JOHN DOES 1–10,
17
                                 Defendants.
18

19
                                               STIPULATION
20
             Plaintiff Amazon.com, Inc. and Defendants First Impression Interactive, Inc., Jeffrey
21
      Giles, and Dale Brown (collectively “Parties”), by and through their respective counsel of
22
      record, notify the Court that the parties have reached a settlement of all claims in this matter.
23
      Pursuant to the terms of that settlement, the Parties stipulate and agree to entry of the
24
      permanent injunction below.
25

26

27
     STIPULATED PERMANENT INJUNCTION                                            Davis Wright Tremaine LLP
     (2:19-CV-00523-RSM) - 1                                                             L AW O F FI CE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
                                                                              206.622.3150 main ꞏ 206.757.7700 fax
 1

 2

 3           DATED: March 4, 2020
 4
      DAVIS WRIGHT TREMAINE LLP                            BYRNES KELLER CROMWELL LLP
 5

 6    By s/ James H. Wendell                               By s/ Jofrey M. McWilliam
         Bonnie E. MacNaughton, WSBA #36110                   Bradley S. Keller, WSBA #10665
 7       James H. Wendell, WSBA #46489                        Jofrey M. McWilliam, WSBA #28441
         Sara A. Fairchild, WSBA #54419                       1000 Second Avenue, 38th Floor
 8       920 Fifth Avenue, Suite 3300                         Seattle, WA 98104
         Seattle, WA 98104                                    Phone: 206-622-2000
 9       Tel: (206) 622-3150                                  Fax: 206-622-2522
         Fax: (206) 757-7700                                  Email: bkeller@byrneskeller.com
10       Email: bonniemacnaughton@dwt.com                             jmcwilliam@byrneskeller.com
                 jamiewendell@dwt.com
11               sarafairchild@dwt.com                     ARONBERG GOLDGEHN DAVIS &
                                                           GARMISA
12    Attorneys for Plaintiff Amazon.com, Inc.
                                                           By s/ Nathan H. Lichtenstein
13                                                            Nathan H. Lichtenstein (admitted pro
                                                              hac vice)
14                                                            330 North Wabash Avenue, Suite 1700
                                                              Chicago, IL 60611
15                                                            Phone: 312-828-9600
                                                              Email: nlichtenstein@agdglaw.com
16
                                                           Attorneys for Defendants First Impression
17                                                         Interactive, Inc., Jeffrey Giles, and Dale
                                                           Brown
18

19

20
                                      PERMANENT INJUNCTION
21
             Pursuant to the above stipulation of the parties, IT IS HEREBY ORDERED that
22
      Defendants First Impression Interactive, Inc., Jeffrey Giles, and Dale Brown, and their
23

24    respective directors, shareholders, officers, employees, agents, successors and assigns, and all

25    others in active concert or participation with them, are enjoined and restrained from:

26

27
                                                                                Davis Wright Tremaine LLP
     STIPULATED PERMANENT INJUNCTION                                                     L AW O F FI CE S
     (2:19-CV-00523-RSM) - 2                                                       920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main ꞏ 206.757.7700 fax
             1.      Using counterfeit versions of any trademarks registered by Amazon (or its
 1

 2    subsidiary, Amazon Technologies, Inc.) as of this injunction’s entry date with any advertising,

 3    marketing, offer for sale, promotion, display, publication, website, voicemail, email, or
 4    software;
 5
             2.      Using any false designation of origin or false or misleading description or false
 6
      or misleading representation that can or is likely to lead the trade or public or individuals
 7
      erroneously to believe that any website, voicemail, email, advertising, or other marketing
 8

 9    materials has been produced, distributed, displayed, licensed, sponsored, approved or

10    authorized by or for Amazon, when such is not true in fact;

11           3.      Engaging in any other activity adjudicated to be an infringement or dilution of
12    any trademarks registered by Amazon (or its subsidiary, Amazon Technologies, Inc.), or of the
13
      Amazon parties’ rights in, or right to use or to exploit, such trademarks or services marks for
14
      the pecuniary benefit of Jeffrey Giles, Dale Brown, or First Impression Interactive, Inc.; and
15
             4.      Knowingly and materially assisting any other person or business entity in
16

17    engaging in or performing any of the activities listed above.

18           Additionally, the Court shall retain continuing jurisdiction over this matter for the

19    limited purposes of enforcing the terms of the Parties’ settlement agreement and this Stipulated
20
      Permanent Injunction.
21
      DATED THIS 18 day of March 2020.
22

23

24
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
25

26

27
                                                                                  Davis Wright Tremaine LLP
     STIPULATED PERMANENT INJUNCTION                                                       L AW O F FI CE S
     (2:19-CV-00523-RSM) - 3                                                         920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main ꞏ 206.757.7700 fax
